UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1836


WAKE COUNTY NC HUMAN SERVICES,

                Plaintiff - Appellee,

          v.

WILLIAM SCOTT DAVIS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-cv-00048-FL)


Submitted:   November 17, 2015            Decided:   November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William   Scott   Davis,       Jr.,   seeks   to    appeal   the    district

court’s order denying his motion to reopen.                    We have reviewed

the record and find no reversible error.                  Accordingly, we affirm

for the reasons stated by the district court.                    Wake Cty. N.C.

Human Servs. v. Davis, No. 5:14-cv-00048-FL (E.D.N.C. July 2,

2015).    We deny Davis’ motion for recusal.                   We dispense with

oral    argument   because      the    facts   and    legal     contentions       are

adequately    presented    in    the    materials    before     this      court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                         2